Citation Nr: 1719845	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to December 11, 2007 and in excess of 10 percent thereafter for hepatitis B.

2.  Entitlement to service connection for arthritis of the right shoulder, to include due to service-connected right wrist disability (hereinafter right shoulder disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in July 2015.  A transcript of those proceedings is of record.

The case was previously before the Board In December 2015, when it was remanded for further development.

The Board notes that the RO issued a rating decision in January 2016, which increased the Veteran's rating for hepatitis B from a non-compensable rating to 10 percent rating effective from December 11, 2007.  Since the grant of 10 percent is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matter remains before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Boards also notes that the RO granted service connection for arthritis of the right thumb in May 2016 with an effective date of July 31, 2007.  Therefore that issue is no longer in appellate status.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals of Veterans Claims (Court) held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board observes that the RO denied a claim for TDIU in a May 2016 rating decision.  In his TDIU claim, the Veteran reported that he could not work based on all his service-connected disabilities.  As the claim for TDIU has been addressed by the RO and has not yet been appealed, the Board does not have jurisdiction over it.


FINDINGS OF FACT

1.  Effective July 31, 2007, the Veteran's service-connected hepatitis B is manifested by no more than intermittent fatigue, nausea, vomiting, and arthralgia.  

2.  The evidence of record does not indicate that the Veteran's hepatitis B symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12-month period, at any point during the appeal period.

3.  The preponderance of evidence is against finding that the Veteran's right shoulder disability was compensably disabling within one year of separation from active service; that there is a nexus between the Veteran's current right shoulder disability and the Veteran's active service; or that the Veteran's right shoulder disability was caused or aggravated by his service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  Effective July 31, 2007, the criteria for a 10 percent rating for hepatitis B have been met.  38 U.S.C.A. § 1155, 5013, 5013A (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2016).

2.  The criteria for a rating higher than 10 percent for the Veteran's service-connected hepatitis B have not been met at any time during the appeal period.  38 U.S.C.A. § 1155, 5013, 5013A (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).

3.  The Veteran's right shoulder disability was not incurred in active service; and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.103, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claims for additional development.  In December 2015, the claims were remanded and the RO was directed to send appropriate VCAA notification to the Veteran regarding submitting evidence in support of the Veteran's increased rating claim for hepatitis B, including relevant lay statements, and to associate all updated and relevant VA treatment records with the claims file.  The RO was also directed to schedule the Veteran for a VA examination to determine the current severity of his hepatitis B and a VA examination to determine the relationship between the Veteran's right shoulder disability and service.

The RO sent the Veteran adequate notice and associated all updated and relevant VA treatment records with the claims file.  Additionally, the Veteran was afforded VA examinations for his hepatitis B and right shoulder disability in December 2015.  Therefore, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet, App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).





II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA's duty to notify was satisfied by letters in January 2007 and December 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).

In November 2007, the Veteran was afforded a VA examination for hepatitis B.  In May 2014, the Veteran had a VA examination to address whether his right shoulder disability was related to his service-connected right wrist disability.  In December 2015, the Veteran was afforded VA examinations for hepatitis B and right shoulder disability.

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.





II.  Increased Rating

Legal Criteria

A disability is determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2016).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

For Diagnostic Code 7345, which pertains to chronic liver disease, including hepatitis B, a 10 percent disability includes intermittent fatigue, malaise, and anorexia, or: incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper quadrant pain) having a total duration of at least 1 week, but less than 2 weeks, during the past 12-month period.  See 38 C.F.R. § 4.114 (DC 7345) (2016).

A 20 percent disability rating requires daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 2 weeks, but not less than 4 weeks, during the past 12-month period.  Id.

A 40 percent disability rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 4 weeks, but not less than 6 weeks during the past 12-month period, but not occurring constantly.

A 60 percent disability rating requires daily fatigue, malaise, and  anorexia, with substantial weight loss (or other indication of malnutrition) with hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent disability requires near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper quadrant pain).  Id.

Factual Background

The Board notes that the Veteran is service connected for hepatitis C and hepatitis B.  Before the Board is the issue of an increased rating for the Veteran's hepatitis B.  An increased rating for hepatitis C is not before the Board.  

The Veteran seeks a compensable rating prior to December 11, 2007 and a rating in excess of 10 percent thereafter for hepatitis B.  As set out in his July 2015 hearing testimony, the Veteran stated that he has been experiencing fluctuations in weight, tiredness, feelings of wanting to vomit, and a worsening of condition.  See July 2015 Hearing Transcript, pp. 13-14.
In November 2007, the Veteran had a VA examination.  The examiner noted that the Veteran is a hepatitis B carrier.  The examiner opined that the Veteran has suffered no incapacity from hepatitis to date.  The Veteran reported that he had lost some weight in the past six months and reported increased fatigue and malaise.  He also noted a recent loss of appetite and is now only eating once or occasionally twice per day.  He stated he was just not hungry.  The Veteran was working full time as a mail carrier and walked up to five miles per day.  He stated that his anorexia is so bad that his wife tries to prepare things he knows he likes to eat.  The Veteran reported that his family noticed his weight loss and fatigue in the last three months.  The Veteran reported having intermittent sharp pain in the right upper quadrant which first started two to three weeks ago.  Since his last evaluation with his primary care provider in July 2007, he had lost three pounds.  He noted some nausea off and on lately but no vomiting, hematemesis or melena.  No liver malignancy was noted.  As a diagnostic impression, the examiner commented that the Veteran has a slightly echogenic liver suggesting mild fatty infiltration.

In December 2015, the Veteran was afforded another VA examination.  The examiner performed a physical examination and provided diagnostic impressions of the Veteran's hepatitis.  The examiner also reviewed the Veteran's medical history and his lay statements.  The Veteran reported fatigue and intermittent nausea, vomiting, and arthralgia.  The examiner reported that the Veteran did not have incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right quadrant pain) due to liver conditions in the past 12 months.  The examiner also stated that the Veteran's liver condition did not impact his ability to work.  The examiner provided a diagnosis of minimal chronic hepatitis with minimal portal activity.

Analysis

The Veteran's hepatitis B is currently rated as 10 percent disabling effective December 11, 2007.  Upon careful review of the evidence, the Board finds that the Veteran is entitled to a 10 percent rating effective July 31, 2007, the date of his claim for an increased rating.  However, a higher 20 percent rating is not warranted at any time during the appeal period. 
The Board observes that the Veteran filed his claim for an increased rating in a statement received on July 31, 2007.  During the appeal period, the Veteran was granted a 10 percent rating effective December 11, 2007.  The January 2016 rating decision stated that this was the date that medical evidence first showed right upper quadrant pain due to hepatitis B.  However, during his November 2007 VA examination, the Veteran reported having intermittent sharp pain in the right upper quadrant.  As the Veteran reported experiencing right upper quadrant pain during the November 2007 VA examination, and that was the reason why the RO increased the rating from noncompensable to 10 percent, the Board will resolve reasonable doubt in favor of the Veteran and grant a 10 percent rating effective the date of his claim, July 31, 2007.

As reflected in the November 2007 VA examination report, the Veteran suffers no incapacity to date attributable to his hepatitis; however, he has lost some weight in the past six months and had experienced increased fatigue at the time of the examination.  The Veteran did not have incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right quadrant pain) due to liver conditions in the past 12 months.  Also, the Veteran's hepatitis did not impact his ability to work.

The Board notes that the November 2007 and December 2015 VA examinations, as well as records obtained from the Social Security Administration, indicate an absence of dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 2 weeks, but not less than 4 weeks, during the past 12-month period.

For the Veteran to receive a higher disability rating under Diagnostic Code 7345, he must have symptomatology the more nearly approximates the criteria for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or, the Veteran must have incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 2 weeks, but not less than 4 weeks, during the past 12-month period.
The preponderance of evidence is against awarding a higher rating under Diagnostic Code 7345.  The Board has considered the Veteran's lay statements, correspondence, and hearing testimony concerning the effects and impact of his hepatitis B.  The Veteran is certainly competent to describe his observations, and the Board finds that the Veteran's statements are credible here.  In this case, however, the Board finds the evidence of record does not support a rating higher than 10 percent at any point during the appeal period.  Accordingly, the Board finds that the disability rating of 10 percent from July 31, 2017, but no higher, is warranted for the Veteran's hepatitis B disability.

III.  Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting from disability was incurred, coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.").  Additionally, service connection may be established by the degree of disability resulting from aggravation of nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014);  38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469-70.

To deny a claim for benefits on its merits, the preponderance of evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Factual Background

The Veteran seeks service connection for a right shoulder disability that is proximately due to, or a result of, his service-connected right wrist disability.  The Veteran contends that his service-connected wrist disability started to radiate pain to his right shoulder in December 2012, which indicates that his right shoulder disability is due to his service-connected right wrist injury.

The Veteran had a VA examination in May 2014.  The Veteran reported that "the whole thing started with my hand and I am service connected for my hand.  I bumped my hand, back in August 2012, and from that time on, I have also been having problems with my shoulder..."  After examination of the Veteran and review of the evidence of record, the VA examiner opined that the Veteran's right shoulder disability was not at least as likely as not proximately due to or the result of his right wrist disability.  The reasoning was that the right wrist disability happened while in the service, and the shoulder became symptomatic in 2007 at the earliest.  The examiner continued that the right shoulder was not aggravated beyond its natural progression by the right wrist disability because it did not start until 2007, and had nothing to do with the right wrist during service.  

In December 2015, the Veteran noted the onset of superior right shoulder pain in 2012. Though he remembered having some shoulder pain while in active service, he did not think he was treated while on active duty.  The VA examiner opined that it is less likely than not that the current "left" shoulder disorder was caused by, aggravated by, or is a result of the Veteran's active military service.  As a rationale, the examiner stated that he found no treatment for the right shoulder in the Veteran's service treatment records while the Veteran was in active service.  The examiner further opined that the Veteran did not remember any treatment while in active service.  Treatment for the current right shoulder disability began in 2012, over 10 years after the Veteran's discharge from service.

The Board finds it logical to assume that the VA examiner meant "right" when he wrote "left" in his report, as stated above.  To underscore this point, the VA examiner's report was solely concerned with a right shoulder.  

Analysis

Given that the Veteran's December 2015 VA examination does show a diagnosis of right shoulder impingement syndrome and right glenhumeral joint osteoarthritis of the right shoulder, the required element of a current disability is met.  See Shedden, 381 F. 3d at 1167.  In general, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Shedden, 381 F. 3d at 1167; see also 38 C.F.R. § 3.310(a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's right shoulder disability is not warranted.

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's right shoulder disability was caused, or aggravated, by his service-connected right wrist disability.

Although the Veteran has stated that his right shoulder disability is the result of his service-connected right wrist disability, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the May 2014 VA examination offers the strongest and most persuasive evidence regarding the Veteran's right shoulder disability's relationship and his right wrist disability.  

Here, the weight of evidence of record is also against a finding that the Veteran's right shoulder disability initially manifested in, or is otherwise etiologically related to, his active service.  As discussed above, the December 2015 examiner opined that the Veteran's right shoulder disability is less likely as not was caused by, aggravated by, or is a result of the Veteran's active military service.  To support his opinion, the VA examiner stressed that there are no service treatment records for a right shoulder injury and the Veteran did not remember any treatment for his right shoulder while in service.  And, the symptoms of the right shoulder disability did not begin until 2012, many years after the Veteran's service.  Thus, entitlement to service connection is not warranted on a direct basis.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App at 469-70 (noting that personal knowledge is "that which comes to the witness through the uses of his senses-that which is heard, felt, seen, smelled, or tasted.").  Nevertheless, determining the potential cause of a right shoulder disability involving the musculoskeletal system is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's right shoulder disability is not susceptible to lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board.); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his right shoulder disability.  See 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

In summary, the most probative evidence of record does not support a finding that the Veteran's service-connected right wrist disability caused or aggravated his right shoulder disability.  Additionally, the most probative evidence does not show a nexus between the Veteran's right shoulder disability and active duty service.  Accordingly, the weight of evidence is against a finding that the Veteran's right shoulder disability is caused by, or otherwise etiologically related to his active service, to include his service-connected right wrist disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Effective July 31, 2007, 10 percent rating for hepatitis B is granted.

A rating is excess of 10 percent at any point during the appeal for hepatitis B is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right wrist disability, is denied.



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


